DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (2017/0104061) in view of Ching et al. (2016/0240652).Regarding claims 1, 14 and 21, Peng et al. teach in figures 1-32D and related text a method of manufacturing a semiconductor device, comprising: 
forming a fin structure (see figure 18) having a lower fin structure (within substrate 100) and an upper fin structure 310a, 310b disposed over the lower fin structure, the upper fin structure including first semiconductor layers 102a and second semiconductor layers 102b alternately stacked; 

after the partially etching the first semiconductor layers, forming an oxide layer 2062 over the upper fin structure (see figure 23); 
forming a sacrificial gate structure 720 over the upper fin structure with the oxide layer (see figure 19) is formed;
after the sacrificial gate structure 720 is formed, removing the oxide layer 2620 from the second semiconductor layers that laterally protrude from a side of the sacrificial gate structure (see figures 24A, 24B);
forming a source/drain epitaxial layer 930 (see figure 28D) to wrap (i.e. to cover or enclose from the side)) each of the second semiconductor layers from which the oxide layer is removed
removing the sacrificial gate structure 720 (see figure 21) to form a gate space; 
removing the oxide layer 2620 to expose the second semiconductor layers in the gate space; and 
forming a gate structure 2470 (see figure 24B) around the second semiconductor layers in the gate space.
Peng et al. do not teach that the doped regions in substrate 100 are used as a source/drain region such that the source/drain epitaxial layer is formed over a source/drain region of the fin structure, do not teach forming a sacrificial gate structure over the upper fin structure after the oxide layer is formed, and do not teach forming the source/drain epitaxial layer to wrap around each of the second semiconductor layers.

Ching et al. further teach in figure 10 and related text forming the source/drain epitaxial layer 58 to wrap around each of the second semiconductor layers.

Ching et al. and Peng et al. are analogous art because they are directed to processes of forming semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the doped regions in substrate 100 as a source/drain region, to form the sacrificial gate structure over the upper fin structure after the oxide layer is formed, and to form the source/drain epitaxial layer to wrap around each of the second semiconductor layers, as taught by Ching et al., in Peng et al.’s device in order to enhance the device capabilities, in order to simplify the processing steps of making the device and in order to improve the device characteristics, respectively. 

Regarding claims 2-3 and 16, Peng et al. teach in figures 1-32D and related text that the oxide layer is formed by thermal oxidation (see paragraph [0034]), and after the thermal oxidation an annealing operation is performed (see paragraph [0059]).

0C to 10000C in prior art’s device in order to adjust the operating characteristics of the device.

Regarding claims 5-6 and 17, Peng et al. teach in figures 1-32D and related text substantially the entire claimed structure, as applied to the claims above, except fully and partially oxidizing the etched first semiconductors by the thermal oxidation.
Ching et al. teach in paragraphs [0021]-[0022] fully oxidizing the etched first semiconductors by the thermal oxidation.
Ching et al. and Peng et al. are analogous art because they are directed to processes of forming semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peng et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to fully and partially oxidize the etched first semiconductors by the thermal oxidation, as taught by Ching et al., in Peng et al.’s device, in order to simplify the processing steps of making the device by not requiring protection to the first semiconductors during oxidation.

Regarding claim 7, after the oxide layer (718 or 1360, see figure 19) is removed in the gate space, the first semiconductor layers 102a are removed in the gate space (see figure 22).

Regarding claims 10, 18 and 22, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have part of the oxide layer remains between the source/drain epitaxial layer and the gate structure in prior art’s device in order to be able to operate the device.

Regarding claim 11, Peng et al. teach in figures 1-32D and related text forming an isolation insulating layer 414 around the lower fin structure before the first semiconductor layers are partially etched (see figure 20).  Peng et al. do not teach forming the isolation insulating layer around the lower fin structure after the first semiconductor layers are partially etched. It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the isolation insulating layer around the lower fin structure after the first semiconductor layers are partially etched in prior art’s device in order to be able to adjust the processing steps of making the device according to the requirements of the application in hand.

Regarding claim 12, Peng et al. teach in figures 1-32D and related text the sacrificial gate structure includes a sacrificial gate electrode 620 (see figure 6), and the sacrificial gate electrode is in contact with the oxide layer 622a.

Regarding claims 13 and 15, Peng et al. teach in figures 1-32D and related text that the first semiconductor layers 102a are made of SiGe, the second semiconductor layers are 

Regarding claim 14, Peng et al. teach in figures 1-32D and related text substantially the entire claimed structure, as applied to the claims above, including forming a third semiconductor layer (102a or 102b, see figure 20) on each of the exposed second semiconductor layers, forming channel wires (see paragraphs [0017]-[0019]); and forming a gate structure 2470 (see figure 24B) around the channel wires in the gate space.
Peng et al. do not teach forming channel wires by “mixing” the third semiconductor layer and the second semiconductor layer.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the channel wires by “mixing” the third semiconductor layer and the second semiconductor layer in prior art’s device in order to provide the device with channel wires, as required by Peng et al.

Regarding claim 21, Peng et al. teach in figures 1-32D and related text substantially the entire claimed structure, as applied to the claims above, including forming a gate structure 2470 (see figure 24B) around the second semiconductor layers in the gate space.

Regarding claims 23-24, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the oxide layer by a 0C to 10000C, and to form the alloy layer is formed by a thermal treatment at a temperature from 9000C to 11000C, in prior art’s device in order to provide adequate and conventional thermal treatments.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
8/7/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800